Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2399
                       Lower Tribunal No. 19-29198
                          ________________


                            Edduard Prince,
                                  Appellant,

                                     vs.

                 Grand Surfside Hotel LLC, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Vivianne
Del Rio, Judge.

     Edduard Prince, in proper person.

      Law Office of Mark C. Burton, and Charise Morgan-Joseph
(Hollywood), for appellee Beach House Hotel LLC.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.